Citation Nr: 1759334	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left leg contusion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue was most recently remanded in April 2017 for additional development. 


FINDING OF FACT

The Veteran's residuals of a left leg contusion are productive of pain, mild swelling and fatigue, which approximate a slight disability, but the evidence does not reflect or approximate a moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left leg contusion have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he cancelled with notice.

The Veteran was also provided VA examinations and addendum medical opinions (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran through his representative objected to the February 2010 VA examination and that objection was cured by the examination conducted in December 2014.  The Veteran has not objected to the adequacy of the December 2014 VA examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Schedular Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a disability rating in excess of 10 percent for residuals of a left leg contusion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5262.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27. 

Diagnostic Code 5262 evaluates malunion of the tibia and fibula.  Under this Diagnostic Code a malunion of the tibia and fibula with a slight knee or ankle disability is rated 10 percent disabling, with a moderate knee or ankle disability is rated 20 percent disabling, and with a marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262. 

In rating by analogy in this instance, the question before the Board is whether the Veteran's residuals of a left leg contusion, most nearly approximates a slight, moderate, or marked disability, or disability approximating loose motion requiring a brace as anticipated in Diagnostic Code 5262.

Analysis

The Veteran filed his claim in November 2009, contending that he experiences pain, swelling, fatigue, and numbness in his lower legs since a truck accident while on active duty in Vietnam.  Over time, he alleges those symptoms have become more pronounced, requiring him to use over the counter pain relief, limit his walking and standing and elevate his legs to manage his condition.  The Veteran asserts that both of his legs were injured in the accident and the dark discoloration that he initially had on his left leg, has now expanded to both legs.  He also alleges that the injury caused harm to his nerves and muscles. 

The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran had symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, and abnormal motion.  The VA examiner described the Veteran's gait as abnormal; defining it as broad based.  At that time the Veteran was using rest, Aleve and pain cream to help him deal with the pain which he stated was occasionally severe enough to cause him to limit his walking and lifting. 

The examiner noted that on X-ray there was some mild soft tissue swelling.  There was however no deformity, edema, painful motion, tenderness, weakness, redness or false motion of the Veteran's left leg on examination.  The examiner concluded that the effect of the Veteran's condition on his usual occupation and daily activities was minimal.  

The Veteran, through his representative raised concerns that the February 2010 examination did not test the Veteran's muscle strength or range of motion. Accordingly, the Veteran was provided another VA examination in December 2014.  At that examination, it was noted that the Veteran's gait and stance were normal, he had normal muscle strength bilaterally, he had no muscle atrophy, no joint instability, no anklyosis, no paralysis, no weakness of legs or ankles, his range of motion was normal, and he had no sensory deficits.  The examiner did note that the Veteran had significant dispigmentation in both legs bilaterally with a separate bluish gray dispigmentation over the later aspect of the left leg.  Bilateral varicose veins were also noted.  Additionally, he wore compression stockings.

The examiner gave further addendum opinions in December 2014 and August 2016 noting that there was no evidence of sensory or neurological deficits and that the Veteran did not have any residual muscle injury as a result of his left leg contusion while in service.  These findings are consistent with the Veteran's report at the examination that he had no knee or ankle problems, or pain in the leg bones bilaterally, no limitation of range of motion, muscle weakness or giving away of his legs.  While he indicated that he experienced some pain at work or after standing for extended periods, the Veteran did not suggest any significant occupational limitations as a direct result of his service-connected disability.

The Veteran's treatment records indicate he has a history of lupus, malaria, onychomycosis of all toes, peripheral neuropathy, varicosity bilaterally of legs and ankles, and left leg pain.  In December 2014, the Veteran was seen at the Danville VA Medical Center (VAMC) for chronic left leg pain as a result of the truck accident he endured in Vietnam.  The treatment provider noted that at that time the calf was soft with no signs of infection.  The recommendation was treatment with a warm bath and self-massage. 

In March 2016, the Veteran was seen in the podiatry department of the Danville VAMC for foot care and stated he continued to have pain in his legs due to the accident in Vietnam.  He described the leg pain as a numbing, burning and tingling sensation.  The Veteran was diagnosed with onychomycosis, idiopathic peripheral neuropathy and varicosity bilaterally of his legs and ankles.  The medical treatment note indicates that the patient was informed that the pain he was experiencing was probably due to the varicose vein that he had on the left leg. 

An MRI of the Veteran's left leg was done at the Danville VAMC in November 2016, because of the Veteran's complaints of left lower leg pain, with a provisional diagnosis of painful varicose vein.  The radiologist placed a marker in the region of discomfort as described by the Veteran.  The MRI results indicated that there were extensive varicosities extending from the knee inferiorly to the level of the marker in the anterior lateral soft tissue.  However, the muscle planes were normal, and there were no masses, fractures or dislocations.  The final impression was varicosities.  

The Veteran was referred for a physical medicine rehab consult for compression stockings on February 2017. At that time his left and right ankle measured 9.25 inches. However his left calf was 16.25 inches while his right calf was 17 inches.  He was instructed on wearing the compression stocking bilaterally. 

The Board acknowledges the concerns that have been raised by the Veteran and notes that he has reported that his left leg disability causes him difficulty and pain. However, the record shows no objective evidence that his disability is more than slight; nor is there evidence that the residuals from the Veteran's left leg contusion have worsened in severity over time.  While the Veteran has reported numerous symptoms related to his left leg disability the Board notes that many of those symptoms occur bilaterally.  Numbness and tingling which are related to his peripheral neuropathy as well as swelling have been linked to his varicose veins.  That condition is currently not service-connected.  See April 2017 rating decision (denying service connection for anterior varicosities of the left leg).  Medical evidence of record shows that the only residual symptom the Veteran has from his service-connected left leg contusion is pain.  Therefore, the Board finds that a rating in excess of 10 percent for residuals of a left leg contusion is not warranted.  38 C.F.R 4.71a, DC 5299-5262. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  

The Board did examine other diagnostic codes to determine if a higher rating would be warranted.  The Board has determined that diagnostic codes associated with the skin and muscle groups would not be appropriate because they would not result in a higher rating.  See 38 C.F.R §§ 4.56, 4.118.  In particular, it is not shown by objective evidence that the Veteran has any residual muscle injury as a result of his service-connected residuals of a left leg contusion.  Similarly, the discoloration in the Veteran's bilateral legs is, as was discussed above, attributable to conditions other than his service-connected residuals of a left leg contusion.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected residuals of a left leg contusion for any portion of the appeal period.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent, for residuals of a left leg contusion is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


